It is a great pleasure and privilege for me to 
congratulate you. Sir, in the name of the Ghana delegation, on the honour that 
the Assembly has conferred on you by electing you to preside over the affairs 
of its forty-seventh regular session. The cordial relations that exist 
between our two countries give us added pleasure in your presidency. We 
pledge you our support and cooperation during your tenure as President of the 
most representative organ of our United Nations. 
Permit me to express our gratitude to your predecessor, 
Mr. Samir Shihabi, for the excellence that marked his stewardship. He tackled 
his assignment with a steadfast sense of commitment, fully charged with a deep 
awareness of the historic role that the General Assembly must continue to play 
in the expanding importance of our Organization. 
We salute the Secretary-General, Mr. Boutros Boutros-Ghali, for his 
energetic leadership. Within the short period since his assumption of office 
he has demonstrated his remarkable skills as an administrator and as an 

accomplished diplomat. We renew our pledge to support him in his difficult 
and delicate task. 
My delegation would also like to take this opportunity to extend a warm 
welcome to the new Member States, whose presence among us further enhances the 
universality of our Organization. 
It was with deep regret and sorrow that we learned of the crash of a 
Nigerian military aircraft and of a Pakistan International Airlines aircraft, 
with such loss of life. Preliminary information indicates that among the 
163 officers reported dead in the crash of the Nigerian military aircraft were 
officers from other West African States, including Ghana. We share in the 
grief at such a tragic loss. Our condolences go to the bereaved families of 
these gallant men, who died in the course of service to our subregion. We 
also wish to convey through you. Sir, to the people and Government of Pakistan 
our heartfelt condolences on their tragic bereavement. 
Once again we, the representatives of the Governments and peoples of the 
United Nations, have assembled here to combine our efforts for the promotion 
of peace and prosperity for all our peoples. The search for peace is part of 
the eternal guest of humanity for a relationship in society that, though 
recognizing differences and conflicts of interests, strives for their 
resolution without resort to means that could destroy humanity itself. Twice 
in recent world history this search has engulfed us in wars. Regrettably, the 
period after the Second World War turned the quest into confrontation and 
competition marked by unrestrained and costly acquisition of deadly arsenals 
 
of war on the untenable assumption that peace could be guaranteed only by the 
highest level of preparedness for war. 
This untenable policy of deterrence overshadowed the real causes of 
tension in society factors that, in the words of the Charter, have twice 
"brought untold sorrow to mankind" and are at the root of conflicts that have 
sent our Blue Helmets to the continents of Africa, America, Asia and Europe. 
The world now stands on the ashes of the cold war, celebrating the end of 
that war. Yet the harsh reality of our world, divided as it is between the 
rich and the poor, the strong and the weak, has not been obliterated by the 
ending of the cold war nor by the emerging new world order, the contours of 
which are far from clear. In this uncertain new world order, we are told that 
history must resume. Which history? Is it the history at whose hands vast 
areas of our globe suffered so much, and from whose predatory effects we have 
yet to fully recover as nations? Or is it the history that launched many of 
us into freedom and independence? 
Juxtaposed with the challenge of the reality of our world is a historic 
and unparalleled opportunity to construct peace, not as an alternative to war, 
but as the prerequisite for social progress and better standards of life in 
larger freedom, anchored in faith, in true human rights, and in human dignity 
and equality. 
In the grim reality of our world, which has not been wiped away by the 
end of the cold war, we would hear the anguished cries of the more than 30,000 
children who will die today, largely from preventable intestinal disorders; of 
the 2 million children who will die this year from vaccine-preventable 
illnesses; and of the 5 million to 6 million people who will die this year 
from diseases that the United Nations Children's Fund (UNICEF) says could 

almost certainly be prevented by the development of new vaccines. Four 
million people will die by the end of this year, their pleas and those of 
their nations for help to cure them of diarrhea ailments ignored. We would 
also see the plight of the 1.3 billion human beings with no access to safe 
drinking water and the 2.3 billion people world-wide who have no access to 
sanitation services. We would see the 135 million human beings who live in 
areas afflicted with desert conditions, particularly in Africa, where almost 
nothing grows. We would also see that in that part of the world one out of 
every five children dies at birth. For those who survive life expectancy 
ranges from 42 to 63. During their short span on Earth many of these 
relatively lucky ones will be uprooted from their homes by poverty, drought 
and natural disasters, all compounded at times by rivalries that are ethnic in 
character but emanate largely from quarrels over scarce resources. 

These are but a few of the graphic and dehumanizing manifestations that 
only partly reflect the world reality in which 70 per cent of the world's 
income is produced and consumed by 15 per cent of the world's population 
located in the industrialized countries. The World Bank forecasts that there 
will be no significant upturn in this lopsided relationship until 1995 or well 
beyond. 
And the international community is not unaware of the factors that have 
conspired to frustrate the efforts of developing countries. Falling commodity 
prices, rising protectionism, huge agricultural subsidies, various price 
support mechanisms and suffocating debt-servicing may now sound like 
repetitive platitudes in some ears. But they are the realities that have 
undermined the gallant efforts of the developing countries. 
In Africa overall economic output continues to revolve around 
3 per cent still lagging behind the population growth. The impact on 
investment and growth of the structural reform programmes, which many African 
countries continue to undertake, remains disappointing. Debt relief through 
rescheduling has proved to be of little real benefit to African countries, 
which continue to part with $10 billion a year on debt servicing alone an 
expenditure that is several times higher than the expenditure on health and 
education put together. 
Prospects that such a dehydrating financial outflow would be contained by 
increased aid infusion have proved illusory. In its annual report. 
Development Cooperation 1991, the Organization for Economic Cooperation and 
Development (OECD) has confirmed, though indirectly, the fears of the 
international community that the preoccupation with developments in Eastern 
Europe and the former Soviet Union would aggravate the marginalization of 

Africa. According to the OECD, not only did aid from the former Soviet Union 
and Eastern Europe to sub-Saharan Africa almost fall to zero, but also aid 
disbursements to the same area from other countries remained stagnant. 
In contrast, the OECD estimated that pledges from its members in November 
1991 to Eastern Europe amounted to $45 billion as compared with its annual 
official commitments to Africa of about $34 billion. Furthermore, at their 
meeting in Munich in July this year, the Group of Seven industrialized 
countries endorsed a package of financial assistance worth $24 billion to the 
Russian Federation alone. It is of little wonder, then, that the World Bank, 
in its report entitled African External Finance in the 1990s, foresees for 
sub-Saharan Africa a financial shortfall ranging from $1 billion to $7 billion 
by 1995. It is against this discouraging backdrop that my Government supports 
not only the call for the write-off of debts by official creditors and 
commercial banks, as well as by multilateral institutions, but also the 
convening of the proposed international conference on the financing of 
development, which assumes a new urgency in the face of these facts. 
The end of the cold war has not brought peace to the world either. It is 
true that the danger of nuclear holocaust has now receded into a very remote 
possibility. But the world has not become any safer. In its "Jakarta 
Message: A Call for Collective Action and the Democratization of 
International Relations", the Non-Aligned Movement has aptly observed 
"Simmering disputes, violent conflicts, aggression and foreign 
occupation,-interference in the internal affairs of States, policies of 
hegemony and domination, ethnic strife, religious intolerance, new forms 
of racism and narrowly conceived nationalism are major and dangerous 
obstacles to harmonious coexistence among States and peoples and have 
even led to the disintegration of States and societies". 
 
The disintegration and descent of Yugoslavia into a region of 
instability, war, strife and misery is a source of concern to the people and 
the Government of Ghana. Unrestrained nationalism that is projected as an 
expression of the much-cherished principle of self-determination and the use 
of force for the homogenization of populations are as unacceptable and as 
warped as they are incapable of promoting peace in an ever-increasingly 
interdependent world. Underlying such policies is the obnoxious element of 
racial intolerance, which inexorably leads to racism and racial 
discrimination. Ethnic homogeneity cannot, and should not, be a prerequisite 
for coexistence in a civic society. Fundamental human rights, human dignity 
and equality can be meaningful for man only in a society that respects the 
worth of the human person, irrespective of colour, race, ethnic origin, creed 
or sex. We condemn the notion of "ethnic cleansing" in the strongest terms 
possible, just as the world has rejected and condemned every thought and 
manifestation of racial superiority. 
In our search for a new world order that emphasizes cooperation rather 
than confrontation as the means to international peace and security, we have 
to monitor developments carefully, if only to draw attention to threats to 
peace. We are, therefore, disturbed by the increasing dangers to peace caused 
by intolerance, xenophobia, racial and ethnic tensions elsewhere in Europe. 
The raising of symbols reminiscent of an ignominious chapter of history, the 
baiting of religious minorities, including the desecration of their tombs and 
sacred places, as well as racial attacks, constitute inherent threats to 
peace. While these manifestations may reflect the frustrations of those who 
stand on the fringes of their societies marginalized, unemployed and 
neglected the manifestations are none the less unacceptable. We therefore 

call upon our Organization and individual Member States to redouble efforts in 
promoting peaceful coexistence through respect for each other's race, colour, 
ethnicity, religion and sex. My Government is ready to play its full part in 
this renewed endeavour. 
While my Government does recognize the complexity of the Middle East 
crisis, we, nevertheless, regret that the hopes raised by the commendable 
initiative launched last year by the United States for a lasting peace in the 
subregion still remain only hopes. We urge all parties to be persistent and 
cooperative in the search for peace. We also urge the United Nations to be 
fully involved in the process so as to assure the speedy realization by the 
Palestinian people of the full restoration of their rights and the attainment 
of their self-determination in accordance with the relevant United Nations 
resolutions. 
The full restoration of Kuwaiti sovereignty and territorial integrity was 
a reaffirmation of basic principles of inter-State relations. The time has 
now come to bury the hatchet and enter a new era of genuine peace and 
reconciliation. In that regard, it is our cherished hope that all States will 
demonstrate respect for the principles of non-aggression, mutual respect and 
non-interference in the internal affairs of others. Outstanding issues, such 
as the question of Kuwaiti prisoners of war, must now be promptly resolved to 
open the way for Islamic brotherhood, fraternal cooperation and solidarity. 

Our Organization needs to remind itself that even though the conflict in 
Liberia has been stopped from exploding into a major subregional crisis, it is 
far from over. Now that the United Nations, particularly the Security 
Council, has been able to define a role for itself in the Yugoslav situation, 
it is imperative that our Organization assume its responsibilities in Liberia. 
The developing countries of the subregion which have so far borne the weight 
of the ECOWAS (Economic Commission of West African States) Cease-fire 
Monitoring Group (ECOMOG) deserve the recognition, the encouragement, and the 
material and financial support of our Organization. The active involvement of 
the United Nations is now required to arrest the deteriorating situation, 
brought about largely by the intransigence of one faction. 
In our view, the involvement of the United Nations would, furthermore, 
not only accelerate the peace process, but also facilitate the restoration of 
peace and security in the entire subregion, enabling its countries to focus 
their full attention on their economic and social development. 
The pervasive breakdown of law and order in Somalia which is hampering 
the peace process and relief efforts also deserves the attention of our 
Organization. The people and Government of Ghana have heaved a sigh of deep 
relief that at long last the Security Council has shown appreciation of the 
serious threat that the Somalia situation poses to the political and economic 
stability of the subregion and consequently to international peace and 
security. The Security Council's handling of the Yugoslav situation should 
encourage it to continue, in a more steadfast manner, its efforts in the 
search for peace in Somalia. We also call upon the Somali factions currently 
engaged in senseless fratricide to desist from placing obstacles in the path 
of United Nations agencies and non-governmental organizations in their efforts 
to provide humanitarian assistance to the millions of starving Somali people. 

We all continue to look on as the Government of Sudan seeks a military 
solution to an essentially political problem in the southern part of the 
country, thereby resulting in gross abuses of human rights, untold suffering 
of the people and an unbearable refugee problem for neighbouring States. The 
humanitarian dimension of this problem now calls for United Nations action. 
Developments during the year have reminded all of us that determined 
efforts would be required to complete the total political emancipation of the 
continent of Africa. We regret the postponement of the referendum which was 
to have been held in Western Sahara under United Nations supervision to 
complete its decolonization. We urge the Secretary-General of the United 
Nations, in cooperation with the Secretary-General of the Organization of 
African Unity (OAU), to settle all questions of voter eligibility, delays in 
the exchange of prisoners and the repatriation of bona fide Saharawis in order 
to facilitate the task of the United Nations Mission for the Organization of a 
Referendum in Western Sahara (MINURSO). The inability of the parties to 
adhere to the implementation of agreements reached raises questions as to 
their commitment to the peace process. We take this opportunity to appeal to 
all parties concerned to cooperate fully with the United Nations and the OAU 
to bring this chapter of colonial struggle to a close. 
In South Africa, the international community had hoped that the 
Convention for a Democratic South Africa would contribute to the introduction 
of "profound and irreversible changes". In anticipation of the establishment 
of an interim government and firm processes leading to a democratically 
elected constituent assembly to draw up a constitution for a united, 
non-racial and democratic South Africa, the General Assembly at its 
forty-sixth session adopted a series of measures to encourage the racist 
 
regime in its efforts to dismantle apartheid. Recent developments would seem 
to confirm the view that De Klerk's Government is, on the contrary, pursuing a 
double agenda in order to perpetuate the obnoxious system of apartheid. 
Whilst posturing and stating its willingness to negotiate, it seeks ways and 
means to entrench white supremacy. The Boipatong and Ciskei massacres are 
disingenuous provocations of the racist regime designed to derail the process 
towards the establishment of an interim government which would work out a new 
constitutional framework. The white minority regime and its cohorts stand 
accused of violence. They instigate and perpetuate violence against unarmed 
peaceful protesters in an attempt to hold on to a moribund and unjust system 
and to prevent the march towards a united, democratic, non-racial South Africa. 
It is becoming clear that the international community relaxed its 
pressure on the racist regime far too early and without due regard for the 
warnings of the democratic forces of that country. It should, however, be 
made clear to the South African Government that the programmed-management 
approach to the lifting of sanctions is intended as a reaction to measures it 
would take for the total elimination of apartheid. It should be stressed, in 
this regard, that even the people-to-people sanctions would be re-imposed if 
the Government does not abandon its stalling of the peace process. 
History is littered with instances of situations in which desperation has 
driven people to actions which have spilled over their narrow confines to pose 
challenges and threats to others. Many peoples have waged heroic struggles to 
overthrow the forces of tyranny and exploitation. In spite of the belief that 
the Second World War was fought to end the threat to international peace and 

security that a particularly racist ideology posed, the greater threat to the 
common peace remains an international order that seems bent on denying many of 
us our fair share of the very fruits of our labour in a truly free and 
equitable market-place. 
The world cannot be seen to be encouraging a policy founded on the 
dangerous notion that it is only through military might that a sovereign State 
can gain respect and acceptability in the international economic system 
already dominated by a few. 
Popular demands for changes in the world order that manifest themselves 
as conflicts the world over cannot be contained by the dispatch of United 
Nations peace-keeping forces alone. The people and Government of Ghana salute 
the Member States of the United Nations, our distinguished Secretary-General 
and his dedicated staff, and all who have been associated with the sterling 
successes achieved so far. We share in their pride. But we need to be 
reminded often of the self-evident truth that the presence of United Nations 
peace-keepers does not by itself guarantee enduring peace. The harrowing 
events in Bosnia attest to this. The peace-keeping presence does not even 
directly contribute to the solution of the underlying problems that give rise 
to the conflict or threat to peace. The United Nations peace-keeping role 
should be seen for what it is: an invaluable contribution to containing a 
conflict and to the search for a lasting political solution. An international 
order that can be secured only through military presence or intervention is 
clearly inadequate. It is a rather sad reflection on our search for peace 
that as of the end of April 1992, close to $3 billion had been assessed on 
Member States for peace-keeping purposes alone, while the United Nations 
relatively neglected the economic and social underpinnings of most of these 
conflicts and those yet to rear their heads. 

The inability of the United Nations since its creation to respond 
effectively to our Charter's injunction to combine our efforts to achieve 
international cooperation in solving international problems of an economic, 
social, cultural or humanitarian character deserves serious and careful review 
now that the cold war has been pronounced over. 
 
The relative inaction by the international community and within the 
United Nations itself on the United Nations New Agenda for the Development of 
Africa in the 1990s speaks eloquently of our misplaced emphasis in our efforts 
regarding the establishment of a new world order. The opportunity presented 
by the consensus General Assembly resolution 46/151 on the final review and 
appraisal of the implementation of the United Nations Programme of Action for 
African Recovery and Development 1986-1990, in which the international 
community accepted the principle of shared responsibility and full partnership 
with Africa, must be a spur to our good intentions, if the continent of Africa 
is not to be condemned to a fate worse than that which it has been enduring 
this last decade and a half. The unseemly wrangling, which turned into 
disappointment for many, at the summit of the United Nations Conference on 
Environment and Development (UNCED) in Rio de Janeiro over the transfer of 
financial resources and technology to the majority poor, attest to an 
insufficient appreciation on the part of many of the developed nations that in 
the final analysis world peace depends on the economic and social well-being 
of all peoples. 
The statement that the Security Council adopted at the end of its 
historic summit on 31 January 1992 represented as the Secretary-General has 
stated in his report entitled "An Agenda for Peace: Preventive diplomacy, 
peacemaking and peace-keeping" an unprecedented recommitment at the highest 
political level to the purposes and principles of the Charter. In this 
document, however, the primacy of economic relations - nay, the necessity for 
a redefinition of the new world order underpinned by economic, trade, 
technological and development issues to promote peace sadly received little 
attention. Preventive diplomacy cannot and should not be limited to efforts 
 
to prevent the outbreak of conflicts. No standing army, however well-equipped 
and well-garrisoned is a bulwark against underdevelopment, poverty and natural 
disasters. Preventive diplomacy should also, and even more significantly, be 
directed at eliminating the factors that contribute to conflicts. In the 
context of international peace and security it should focus on the 
establishment of a just world order in which everyone has access to good 
drinking water, food, shelter, health and education. 
The first significant steps should be taken within our Organization, the 
United Nations. The pre-eminent position of the General Assembly in the work 
of the Organization should be asserted and reconfirmed. The Charter 
provisions, notably Articles 15 and 24(3), must be given full meaning and 
effect. It should be emphasized that the Security Council was not conceived 
as an executive organ. It is to facilitate decision-making in urgent 
situations of the eruption of conflicts that the Members of the Organization 
have conferred on it, under Article 24, the primary responsibility for the 
maintenance of international peace and security. 
Above all, the present composition of the Security Council, with the 
outmoded and obviously undemocratic permanent-five arrangement that reflects 
the post-Second-World-War situation and its 10 two-year rotative seats for the 
rest of the world, flies in the face of a global reality in which we are all 
expected to play our part in maintaining the peace. The creeping tendency on 
the part of certain nations to see themselves as policy-makers and executors 
on behalf of the entire United Nations membership through their predominance 
in the Security Council does not send out welcome signals to the rest of us as 
equal partners in world affairs. The Security Council, we submit, should be 

enabled to perform its functions in a more democratic manner to enhance its 
legitimacy in acting on behalf of the membership of the United Nations in 
accordance with Article 24 of the Charter. 
In this regard we welcome the decision of the Non-Aligned Movement at its 
tenth summit in Jakarta to empanel a working group on the revitalization and 
restructuring of the United Nations, and hope that the working group will make 
a positive contribution towards the democratization of the Organization. 
The people and Government of Ghana retain faith and we wish hereby to 
reaffirm it in the United Nations to lead the efforts of the international 
community in the establishment of a truly new order. We believe that the 
United Nations remains the only hope of mankind for peace and prosperity. 
Together we must resist the temptation to see some Member States as more equal 
than others; to see some Member States as leaders, with all others as mere 
followers. For it is through the efforts of all Members, large and small, 
acting in concert through our United Nations that we can craft and ensure a 
new world order that is just and equitable and reflects the diversity of 
mankind, an order in which all nations have a legitimate share and interest as 
equals. The people and Government of Ghana rededicate themselves to this 
pursuit. 
